PRECEDENTIAL
 IN THE UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                    No. 11-2552
                   _____________

         UNITED STATES OF AMERICA,
                              Appellant

                          v.

                 CRAIG CLAXTON

                  _______________

On Appeal from the District Court of the Virgin Islands
           (D.C. No. 3-06-cr-00080-009)
    District Judge: Honorable Curtis V. Gomez
                 _______________

            Argued: Monday, May 7, 2012

Before: CHAGARES, JORDAN, and COWEN, Circuit
                   Judges.

                 (Filed: July 9, 2012)
                  _______________
Demetra Lambros, Esq. [ARGUED]
United States Department of Justice
Appellate Section
950 Pennsylvania Avenue, N.W. – Rm. 1264
Washington, DC 20530

Kim R. Lindquist, Esq.
Nolan D. Paige, Esq.
Delia L. Smith, Esq.
Office of United States Attorney
5500 Veterans Bldg. – Suite 260
Charlotte Amalie, St. Thomas, VI 00802
      Counsel for Appellant

Susan B. Moorehead, Esq. [ARGUED]
Smock & Moorehead
No. 11A Norre Gade
P.O. Box 1498
St. Thomas, VI 00804
      Counsel for Appellee
                    _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

      A jury found Craig Claxton guilty of conspiring to
possess cocaine with the intent to distribute, but the District
Court of the Virgin Islands of the United States entered a
judgment of acquittal in Claxton‟s favor on the ground that
there was not enough evidence for “a reasonable jur[y] to
conclude … that … Claxton knowingly participated in th[e]




                              2
conspiracy.” (Joint App. at 6.) The government appeals that
decision, urging that the evidence suffices to establish
Claxton‟s involvement in the charged conspiracy. We agree,
and will reverse the District Court‟s judgment of acquittal and
remand for sentencing.

I.     Factual Background and Procedural History

       Claxton was indicted with other individuals for
participating in a drug-trafficking conspiracy, in violation of
21 U.S.C. § 846. The indictment alleged that, from at least
1999 until October 2005, the conspirators sought to possess
large quantities of cocaine in order to distribute that cocaine
for “significant financial gain and profit.” (Joint App. at 43.)

       A.     Facts

       James Springette was the conspiracy‟s leader, running
a drug-trafficking organization that routinely brought cocaine
from Colombia into Venezuela, and then flew bales of it to
the waters surrounding the Virgin Islands so that it could be
retrieved, stored, and eventually smuggled into the
continental United States for sale.

       Springette‟s “organization was run like a large
company” (id. at 110) with various departments. (See, e.g.,
id. at 89 (Springette‟s testimony that his organization was
“like [a] watch … . [Y]ou might see one or two pieces
moving on your watch, but under your watch there are many
moving pieces”).) Elton Turnbull, Springette‟s cousin and his
“right-hand man” (id. at 72), characterized Springette as the
“president” of that “company” (id. at 111). Gelean Mark




                               3
served under Springette,1 and was responsible for shipping
the cocaine from the Virgin Islands into North Carolina
through couriers. Glenson Isaac received the cocaine in
North Carolina, sold it, and sent the proceeds back to Mark in
the Virgin Islands.

        Isaac acknowledged that he was “the main guy in
North Carolina to receive and sell multiple kilos of cocaine
and send[] the proceeds back.” (Id. at 126.) He testified at
trial that he used female couriers to carry the drug money
from North Carolina to the Virgin Islands. In exchange for
$1,000, those couriers would travel to the island of St.
Thomas with $190,000 or more packed in their luggage.
Once in St. Thomas, a member of Springette‟s organization
would pick them up so that the money they transported could
be collected by Mark. (See id. at 102 (Turnbull‟s testimony
that “[Mark] would either pick up the couriers personally
himself, or have another member of the organization pick up
the couriers”).)

        Isaac identified Claxton as one of the “member[s] of
the organization” who performed that task. (Id. at 136.)
Indeed, although Springette testified that he did not know or
deal with Claxton, Isaac told the jury that Claxton helped him
“sell[] … hundreds and hundreds of kilograms of cocaine”
(id. at 171) by “retriev[ing] the girls out of the airport” in St.
Thomas, “tak[ing] them to Mark, check[ing] them into [a]
hotel[,] and pay[ing] them” (id. at 136). Other evidence at

       1
         The indictment states that Mark was “the owner,
leader and organizer of th[e] drug trafficking organization.”
(Joint App. at 44.)      The evidence at trial, however,
demonstrated that Mark was subordinate to Springette.




                                4
trial confirmed that account, showing that Claxton, who used
the aliases “Flintstone” and “Sunku,” interacted with Isaac‟s
couriers on eight different occasions between June 2004 and
July 2005.

              1.     The Couriers’ Testimony

       Three different couriers – Alexis Wright, Valencia
Roberts, and Demeatra Cox – offered testimony detailing
their encounters with Claxton while transporting cash from
North Carolina to the Virgin Islands on Isaac‟s behalf.

                     i.     Alexis Wright

        Wright was Isaac‟s coworker at a McDonald‟s
restaurant in North Carolina. She testified that she made six
trips to St. Thomas at Isaac‟s behest, and saw Claxton on four
of those trips.

        Wright first saw Claxton in June 2004 when she
traveled to St. Thomas with a friend. Upon arriving in St.
Thomas, Isaac called Wright on her cell phone and told her to
“look for the skinny guy who has half of his face shaved.”
(Id. at 179.) Shortly thereafter, Wright was approached by
Claxton, who fit Isaac‟s description and introduced himself to
Wright as “Flintstone.” Wright handed Claxton the phone so
that Isaac could confirm that Wright had met the right
individual. After Isaac did that, Wright and her friend left the
airport with Claxton and an unidentified individual (“Person
X”).2

       2
        For ease of reference, we use the designation “Person
X” for any person who was not identified at trial by a name or




                               5
        Wright, Claxton, and her friend were then dropped off
to eat lunch while Person X left with Wright‟s luggage. After
they ate, Claxton called Person X to pick them up. Person X
arrived and took Wright and her friend to their hotel, where
Wright‟s luggage was returned. During the following three or
four days that Wright and her friend spent in St. Thomas,
Claxton repeatedly took them out to eat. On their way to one
particular restaurant, they stopped at a place known as the
“feed shop.” (See id. at 181 (Wright‟s testimony that Claxton
took her to restaurants while she was in St. Thomas and that,
while “going towards the restaurant,” they “stopped at a feed
shop”).) Springette‟s organization used the feed shop to
launder its drug money. (See id. at 122-23 (Turnbull‟s
testimony that he owned the feed shop with Mark and used it
as a legitimate business so as to “allow the opportunity for
[the drug] money to be laundered through the business”).)
While there, Wright saw “Butchie,”3 whom Wright knew
from a previous trip she had taken to St. Thomas with Isaac.

       Wright next saw Claxton in September 2004, when she
was again met by Claxton and Person X after flying money to
St. Thomas on Isaac‟s behalf. Wright did not recall if she
was supposed to be paid for making that trip, but she received
$1,000 from Claxton when she arrived. She saw him a third
time at the St. Thomas airport when she traveled to the Virgin
Islands in December 2004. Claxton, who was alone to greet


a nickname, although the various unidentified individuals to
whom we refer are not necessarily the same person.
      3
          As with other individuals who were mentioned at
trial, see supra note 2 and infra note 4, Butchie‟s real name
was never revealed to the jury.




                              6
her on that occasion, escorted her to a car, and, after driving
with her from the airport, stopped on the side of the road
where another car, occupied by an individual Wright
identified at trial by the nickname “What‟s Up,”4 was already
parked. Leaving Wright in his car, Claxton took Wright‟s
luggage to What‟s Up‟s car, got inside that car, and remained
there for five-to-ten minutes. After returning to his own
vehicle, Claxton drove Wright to the airport, as she had
planned to fly back to North Carolina that same day. They
did not reach the airport in time, however, so Claxton paid for
Wright‟s hotel room for the night.

       Wright also saw Claxton during a July 2005 trip for
Isaac, when Claxton shuttled her to the airport.

                     ii.    Valencia Roberts

       Roberts was Wright‟s cousin, and was recruited by
Wright to “bring some money [from North Carolina] to St.
Thomas on [Isaac‟s] behalf.” (Id. at 211.) Roberts first
traveled to St. Thomas for that purpose in July 2004. Upon
arriving in St. Thomas, Claxton, who identified himself as
Flintstone, picked Roberts up from the airport. After leaving
the airport, Claxton stopped on the side of the road next to the
feed shop, and took Roberts‟s bag to another car that drove
off with it. Claxton then “went inside of the feed shop … for

       4
         In arguing against Claxton‟s motion for a judgment
of acquittal, the government suggested to the District Court
that the evidence showed that “What‟s Up” was Mark. The
government has not made that factual representation on
appeal, however, and it does not appear that the jury was ever
apprised of the real name of “What‟s Up.”




                               7
maybe ten or fifteen minutes” before eventually leaving to
take Roberts to her hotel. (Id. at 214.) Claxton returned
Roberts‟s bag to her a few hours later, when he picked her up
to take her out to eat.

      Roberts testified that she also saw Claxton during a
September 2004 trip, but did not elaborate about what
happened on that occasion.

                    iii.   Demeatra Cox

       Cox was recruited to travel to St. Thomas for Isaac by
Everett Mills, who served as Isaac‟s cocaine distribution
partner in North Carolina. She offered testimony regarding
two trips she made to St. Thomas on Isaac‟s behalf.

       The first occurred in July 2004, when Isaac asked Cox
to go to St. Thomas and “bring something with [her].” (Id. at
227.) Claxton, who identified himself as “Sunku,” picked
Cox up from the airport, “grabbed [her] bag” from the
conveyor belt, “dropped [her] off at the [hotel], and … took
the bag with him.” (Id. at 229.) Her clothes were returned to
her in a different bag later that day, and she spent three
additional days in St. Thomas before being escorted back to
the airport by Claxton. Isaac returned Cox‟s original bag to
her after she was back in North Carolina.

        Cox made a second trip to St. Thomas in August 2004,
and was met by Claxton and Butchie when she arrived.
Butchie took Cox‟s bag with him, while Claxton left to take
Cox to her hotel. Her clothes were returned in a new bag
later that day when Isaac, Claxton, Butchie, and an individual




                              8
she identified as “Maestro” met her at her hotel. During that
meeting, Isaac paid her for making the trip.

              2.      Isaac’s Testimony

        Isaac, who admitted to being one of the “main guy[s]”
in Springette‟s organization (id. at 126) and being involved
“in drug-dealing activities most of [his] life” (id. at 159), also
incriminated Claxton at trial. Repeatedly identifying Claxton
as one of the “member[s] of the organization” (id. at 136),
Isaac testified that he traveled to St. Thomas on at least ten
occasions and met with Claxton and other “organization”
members at a property referred to as “the farm” (id. at 152),
where the organization‟s cocaine was stored. During those
visits, Isaac and other members of the organization would
“talk about drug activities and fight dogs.” (Id. at 156.) Isaac
also testified that, at some point in time,5 he went with
Claxton to Atlantic City to gamble and try to win $60,000 to
settle a cocaine-related debt with Mark.

       B.     Procedural History

        After the government rested its case, Claxton moved
for a judgment of acquittal under Federal Rule of Criminal
Procedure 29. The District Court expressed concern about
the sufficiency of the evidence introduced by the government,
but reserved judgment on the motion and submitted the case
to the jury. The jury, in turn, found Claxton guilty, prompting
him to renew his motion for a judgment of acquittal. On four
different occasions, the District Court considered whether to

       5
       As discussed infra in note 20, Claxton argues that the
gambling trip occurred after the conspiracy concluded.




                                9
grant the motion, and ultimately decided to do so.6 Speaking
at a sentencing hearing, the Court indicated it would issue a
written opinion memorializing its ruling, though apparently
that was not done. The Court did, however, enter a judgment
of acquittal, which the government timely appealed.

II.   Discussion7

       The government argues that the District Court errantly
decided the evidence was insufficient to establish Claxton‟s
guilt. In considering that argument, we “review the [trial]
record in the light most favorable to the prosecution to
determine whether any rational trier of fact could have found
proof of guilt[] beyond a reasonable doubt based on the
available evidence.” United States v. Brodie, 403 F.3d 123,
133 (3d Cir. 2005) (citations and internal quotation marks
omitted). In the context of a drug conspiracy prosecution
brought under 21 U.S.C. § 846, that standard can only be met

      6
        The Court heard arguments on Claxton‟s motion for
judgment of acquittal at the conclusion of the government‟s
case on May 30, 2010, in separate motion hearings on
February 15, 2011 and April 5, 2011, and then again at a May
11, 2011 sentencing hearing.
      7
          The District Court had jurisdiction pursuant to 18
U.S.C. § 3231. See 48 U.S.C. § 1612(a) (stating that the
District Court of the Virgin Islands “shall have the
jurisdiction of a District Court of the United States”). We
have jurisdiction under 28 U.S.C. § 1291 and 48 U.S.C.
§ 1613, and “exercise[] plenary review” of the Court‟s
judgment of acquittal. United States v. Boria, 592 F.3d 476,
480 (3d Cir. 2010).




                             10
if the evidence establishes “(1) a shared unity of purpose, (2)
an intent to achieve a common illegal goal, and (3) an
agreement to work toward that goal, which [the defendant]
knowingly joined.” United States v. Boria, 592 F.3d 476, 481
(3d Cir. 2010); see United States v. Pressler, 256 F.3d 144,
147 (3d Cir. 2001) (same). Here, Claxton contends that the
District Court properly entered a judgment of acquittal
because the evidence at trial failed to prove that he was a
knowing conspirator in a criminal enterprise, let alone one
that was engaged in drug trafficking. Thus, the question we
must answer is whether a rational fact-finder could conclude
beyond a reasonable doubt that Claxton knowingly
participated in Springette‟s drug-trafficking organization.8

      A.      Proving Knowledge in Drug Conspiracy Cases

       As we have often recognized, a finding of guilt in a
conspiracy case does not depend on the government
introducing direct evidence that a defendant was a knowing
participant in the conspiracy; circumstantial evidence can
carry the day. See Boria, 592 F.3d at 481 (“A conspiracy can
be proven by direct or circumstantial evidence.” (emphasis

      8
         Because the government has not, at any point, argued
that Claxton was willfully blind to his involvement in
Springette‟s organization, we do not consider whether a
rational jury could have found that Claxton acted
“knowingly” based on that concept. Cf. United States v.
Cordero, 815 F. Supp. 2d 821, 832 (E.D. Pa. 2011) (noting
that, because a willful blindness instruction was given, the
“the jury verdict must stand” if the evidence supports the fact
that the defendant “deliberately ignored the high probability
that [he or she was] participating in a drug conspiracy”).




                              11
added)); United States v. Wexler, 838 F.2d 88, 90 (3d Cir.
1988) (“The elements of a conspiracy may be proven entirely
by circumstantial evidence … .”). In drug conspiracy cases,
however, we have arguably asked more of prosecutors than
our statements regarding the adequacy of circumstantial
evidence express, “requir[ing] some additional piece of
evidence imputing knowledge of drugs to the defendant” even
in “the presence of otherwise suspicious circumstances.”
Boria, 592 F.3d at 482; see id. at 488 n.12 (Fisher, J.,
concurring) (“It may be that the difficulty of producing
evidence that the defendant knew that the subject matter was
a controlled substance has turned our standard of review, not
in name but in application, into a requirement for direct
evidence.”).

       In United States v. Cartwright, for example, a divided
panel of our court held the evidence insufficient to establish a
drug conspiracy charge even though the defendant, who had
“a semi-automatic firearm, a cellular phone, $180 in cash, and
a Motorola Timeport two-way text messaging device” on his
person, was observed walking side-by-side with an alleged
coconspirator who had just negotiated a drug-sale transaction.
359 F.3d 281, 288 (3d Cir. 2004). As we explained it, there
was simply no basis upon which a jury could conclude that
the defendant had knowledge that he was participating in a
drug-trafficking conspiracy.9 Id. A divided panel of our

       9
        More specifically, the only evidence supporting the
defendant‟s knowledge of drugs was that:
       (1) [The defendant] made his first appearance
       in the breezeway at the same time that [the
       coconspirator] was observed carrying the
       shopping bag containing the cocaine; (2) [the




                              12
court likewise deemed the evidence insufficient to uphold a
jury verdict in United States v. Idowu, because the only
evidence tying the defendant to a drug-purchase conspiracy
was the fact that the defendant drove in a vehicle with an
alleged coconspirator, opened a bag in that vehicle to display
money to a putative drug dealer, and said “[t]hey didn‟t pack
this thing” to his coconspirator upon receiving a different bag
from the drug dealer. 157 F.3d 265, 267-68 (3d Cir. 1998).

       In United States v. Boria, we summarized those and
other drug conspiracy cases holding evidence insufficient to
sustain a conspiracy conviction,10 and we deemed it notable


       defendant] walked side-by-side with [the
       coconspirator] through the breezeway and the
       two were observed talking to each other; (3)
       [the defendant] possessed a semi-automatic
       firearm, a cellular phone, $180 in cash, and a
       Motorola Timeport two-way text messaging
       device; and (4) [the defendant] did not possess
       any keys to a vehicle of his own.
Cartwright, 359 F.3d at 288. Although that evidence
“support[ed] a finding that [the defendant] acted as a lookout
for [the coconspirator],” we deemed it insufficient to sustain a
drug conspiracy verdict. Id. at 286.
       10
          In addition to Cartwright and Idowu, we surveyed
four other drug conspiracy cases in Boria. See United States
v. Thomas, 114 F.3d 403, 404-05 (3d Cir. 1997) (holding the
evidence insufficient where a defendant who had no prior
relationship with the alleged coconspirators “check[ed] on a
bag” that had drugs in it, at the direction of one of the
conspirators, but where there was no evidence that the




                              13
that “none of the[m] … included co-conspirator statements
implicating the defendant.” 592 F.3d at 484. Relying on that
fact in particular, we distinguished the cases in which we
have set aside drug conspiracy verdicts, and upheld the jury‟s
guilty verdict.11 The defendant in that case, Ruben Boria, was


defendant knew the contents of the bag); United States v.
Salmon, 944 F.2d 1106, 1114 (3d Cir. 1991) (evidence that
the defendant “performed surveillance, spoke to
coconspirators, and possessed surveillance equipment” when
arrested did not permit a “reasonable jury to find beyond a
reasonable doubt that [the defendant] knew that cocaine or
another controlled substance was the object of the
transaction”); Wexler, 838 F.2d at 91 (concluding that while
there was “ample circumstantial evidence … [for] … the jury
[to] have concluded that [the defendant] was involved in a
conspiracy” because he served as a lookout, spoke with a
coconspirator during the operation, and “fictitiously obtained
[a] CB radio … in the car he drove,” there was no evidence
he “knew that a controlled substance was” involved in that
conspiracy and the conspiracy verdict was therefore
improper); United States v. Cooper, 567 F.2d 252, 254-55 (3d
Cir. 1977) (holding the evidence insufficient where the
defendant rode with an alleged coconspirator in a truck with
marijuana in a padlocked compartment in the trunk, because
there was no evidence that the defendant had access to the
compartment or key and the evidence adduced was “perfectly
consistent with innocence”).
      11
         We also observed that “[t]here was no evidence of a
prior relationship between the defendant and the
coconspirators” in several of the drug conspiracy cases in
which we have, in the past, deemed the evidence to be




                             14
charged with participating in a drug conspiracy after he was
caught driving a tractor-trailer that contained “cocaine hidden
among boxes of mostly rotten fruit” in the trailer, which he
never accessed. Id. at 478. At trial, a witness named Jose
Alvarado testified that he was told by a conspirator, Miguel
Morel, that Boria would meet him early in the morning to
pick up the tractor-trailer from him in order to take it “to a
garage to unload the drugs that were in the back.”12 Id. at 478
(citation and internal quotation marks omitted). Although
Alvarado had never dealt with Boria before, he arrived as
promised that morning, “identified himself as Ruben[,] and
confirmed that Morel had sent him.” Id. at 479. Those
suspicious circumstances, as we explained, would permit a
rational jury to conclude that Boria knew “something criminal
was afoot.” Id. at 486.

       While that did not, itself, suffice to sustain a
conspiracy verdict in light of “our strict approach to
sufficiency in drug conspiracy cases,” id. at 481 n.9, we
concluded that Alvarado‟s testimony relaying Morel‟s
description of Boria‟s role sufficed to enable a rational jury to
find that Boria had knowledge that he was participating in a
conspiracy involving “drugs, as opposed to some other form
of contraband,” id. at 486. As we explained it:



inadequate. Boria, 592 F.3d at 483 (citing Thomas, 114 F.3d
at 405-06 and Cartwright, 359 F.3d at 291).
       12
         While the conspirators evidently thought Alvarado
was working with them, he was actually a “Drug
Enforcement Agency … informant” who “managed to inform
law enforcement” about the scheme. Boria, 592 F.3d at 478.




                               15
[T]he case before us does have additional facts
imputing knowledge of drugs. We reach this
conclusion after considering the suspicious
circumstances of this case, including that Boria
met … Alvarado [and a coconspirator] early in
the morning after only a few hours of sleep, …
did not hesitate in approaching the tractor-trailer
containing the cocaine and then approaching the
vehicle Alvarado was driving, … [and]
confirmed his identity and that Morel had sent
him … .

        The “truly distinguishing fact,” however,
is Alvarado‟s testimony that Boria‟s role was to
“take [the tractor-trailer] to a garage to unload
the drugs that were in the back of the tractor-
trailer.” Alvarado re-iterated Boria‟s role on
cross-examination, testifying that, according to
Morel, Boria was responsible for “taking the
truck from [his] hands to take it to another
garage to unload it,” and for “tak[ing] the driver
of the tractor-trailer to finish off what needs to
be done inside the truck.” Although Boria
never accessed the trailer, this co-conspirator
testimony imputes to Boria knowledge that the
tractor-trailer he was assigned to direct to a
garage contained drugs, which is the additional
fact necessary to support the jury‟s guilty
verdict. The cases in which we declined to find
sufficient evidence did not include such
evidence, and we find its presence in this case
decisive.




                        16
Id. at 485 (second paragraph alterations in original) (internal
citations omitted).

        In so holding, we relied on United States v. Reyeros,
where we likewise distinguished the “cases in which we
reversed drug possession and distribution conspiracy
convictions for lack of evidence that the defendant knew the
purpose of the conspiracy involved drugs,” based on the
presence of a statement that could be attributed to the
defendant. 537 F.3d 270, 278 (3d Cir. 2008). There, unlike
Boria, the witness recounted an admission by a defendant that
evinced that defendant‟s knowledge of drugs. See Reyeros,
537 F.3d at 279 (testimony that the defendant said he
“wouldn‟t take little amounts of drugs to use his Customs
position, it would be too little of a deal. He needed big deals.
Big drug deals” (citation and internal quotation marks
omitted)). But although Alvarado‟s testimony did not, as the
statement in Reyeros did, relay a statement the defendant
himself made, we did not find that distinction significant to
our sufficiency-of-the-evidence inquiry.          Rather, “we
conclude[d] it [was] appropriate to attribute [to Boria]
Morel‟s statement regarding Boria‟s role” in the conspiracy,
based on the principle that “statements of one [coconspirator]
can … be attribut[ed] to all.”13 Boria, 592 F.3d at 485 n.10
(citation and internal quotation marks omitted).


       13
           That principle is embodied in Federal Rule of
Evidence 801, which provides that statements are not hearsay
if they are offered against an opposing party and are “made
by the party‟s coconspirator during and in furtherance of the
conspiracy.” Fed. R. Evid. 801(d)(2)(E). The theory is that
“statements of one [conspirator] can … be attributable to all”




                              17
       B.     Claxton’s Knowledge of Drugs

       Here, the District Court acknowledged when entering a
judgment of acquittal in Claxton‟s favor that the evidence
permits a “fair inference” that Claxton was “involved in
something, if not illicit, at least suspicious.” (Joint App. at 5.)
That is a striking understatement. Notwithstanding Claxton‟s
protestations that the evidence fails to establish that “[he]
knew he was participating in a criminal enterprise”
(Appellee‟s Opening Br. at 12), there is strong evidence that
he knew what was inside the couriers‟ luggage he was
helping to transport was money from illegal activities, (see,
e.g., Joint App. at 184-85 (Wright‟s testimony about her
December 2004 trip in which Claxton picked her up, brought
her luggage to What‟s Up‟s car, and stayed there for five-to-
ten minutes before returning to his own car to drive Wright
back to the airport that same day); see also id. at 233-34
(Cox‟s testimony that Claxton and Isaac were “joking about
bringing [her] … clothes [which had been packed in her
luggage] back in the [new] garment bag,” and that Isaac paid
her $1,000 in front of Claxton); id. at 183 (Wright‟s
testimony that Claxton paid her $1,000 in exchange for
bringing her bag to the Virgin Islands)). Thus, we are
confident that a rational trier of fact could conclude beyond a
reasonable doubt that Claxton knew he was a conspirator in
some kind of illicit enterprise, as he plainly knew “something
criminal was afoot.” Boria, 592 F.3d at 486.

       That, of course, is not enough under our precedents to
sustain his conviction; there must also be enough evidence for

because “each conspirator is an agent of the other.” United
States v. Pecora, 798 F.2d 614, 628 (3d Cir. 1986).




                                18
a jury to rationally find that Claxton had knowledge that he
was involved in an illegal enterprise involving “drugs, as
opposed to some other form of contraband.” Id. We
conclude that the evidence, as a whole, permits such a finding
because Claxton was expressly identified as a member of the
conspiracy, repeatedly took actions to further its ends, and
had a close and repeated association with its members and
facilities.

        We begin with Isaac‟s testimony identifying Claxton
as a coconspirator. That testimony, as in Boria, distinguishes
this case from those in which we have held evidence of the
defendants‟ knowledge of drugs to be lacking. Isaac was a
“main guy” in Springette‟s organization (Joint App. at 126),
and specifically identified Claxton as an “organization
member,”14 (see id. at 136 (identifying Claxton as one of the
“member[s] of the organization”); id. at 146 (describing
Claxton as a “member[] of the organization”); id. at 152
(stating Claxton was an “organization” member he “[saw] at
the farm”)). Isaac also observed that, by working with the
money couriers when called upon to do so, Claxton helped in
the organization‟s business of trafficking “hundreds and
hundreds of kilograms of cocaine.” (Id. at 171.) Isaac‟s

      14
            Claxton emphasizes that an organizational chart
Isaac prepared does not identify Claxton as a member of
Springette‟s organization. While true, his argument that that
omission undermines any proof of his guilt was considered
and evidently found wanting by the jury; it is not our role to
revisit it. Cf. Brodie, 403 F.3d at 133 (noting that we “review
the [trial] record in the light most favorable to the
prosecution” (citations and internal quotation marks
omitted)).




                              19
identifications of Claxton do, to be sure, differ from the
coconspirator testimony offered in Boria in two respects.
First, because they are identifications at trial as opposed to
statements made during the course of the conspiracy, they
cannot simply be treated as Claxton‟s own admissions that he
was a member of the organization of which Isaac spoke. Cf.
Boria, 592 F.3d at 485 n.10 (attributing “Morel‟s statement
regarding Boria‟s role” in the conspiracy to Boria based on
the principle “that … statements of one [coconspirator] can
… be attribut[ed] to all” (citation and internal quotation
marks omitted)). Second, because they do not expressly refer
to Claxton‟s knowledge of drugs, they require the jury to
make an additional inference to establish such knowledge.
Cf. id. at 486 (“Alvarado‟s testimony that Boria was
responsible for unloading the drugs, attributable to Boria as a
co-conspirator, … serves as the crucial … fact imputing
knowledge of drugs … .”).

        But while a direct statement that can be attributed to a
defendant as an admission may be more probative of
knowledge of drugs than an admitted-conspirator‟s trial
testimony regarding who was or was not his coconspirator,
the latter account remains highly pertinent to the question of
the defendant‟s knowing complicity in the crime. Cf. United
States v. Hernandez, 962 F.2d 1152, 1155-57 (5th Cir. 1992)
(testimony by coconspirators regarding the defendant‟s
participation in a conspiracy was, on its own, sufficient to
sustain a marijuana distribution conspiracy charge even
absent independent corroboration, because “[t]he jury …
credited [the coconspirators‟] version of events”). It does not
establish knowledge as directly as does an admission, but we
have never set the bar as high as that. Again, “a conspiracy
may be proven entirely by circumstantial evidence,” Wexler,




                              20
838 F.2d at 90, and we have asked simply that the
circumstantial inferences drawn from the evidence bear a
“logical or convincing connection to established fact,”
Cartwright, 359 F.3d at 291. For the very reason that direct
evidence of criminal knowledge is unusual, we have
explicitly recognized        that     the   government       may
circumstantially establish the element of knowledge “grain-
by-grain until the scale finally tips.” United States v. Iafelice,
978 F.2d 92, 98 (3d Cir. 1992).

        In this case, Isaac‟s account that Claxton was a
“member of the organization” is strong circumstantial
evidence of Claxton‟s knowing involvement in Springette‟s
drug conspiracy.      Unlike the evidence in many drug
conspiracy cases we have dealt with in the past, see supra
note 10 and accompanying text, Isaac‟s testimony permits the
rational conclusion that Claxton knowingly participated in a
drug (as opposed to some other) conspiracy. Cf. Idowu, 157
F.3d at 269, 270 (noting the “government‟s strongest
argument [was] that [the coconspirator‟s] invitation to [the
putative drug dealer] to get into the car, in which Idowu was
sitting, reflects such total confidence in Idowu that an
inference can be drawn that Idowu knew the full nature of the
transaction,” but determining that was not enough to show
that “Idowu knew that drugs were in fact the subject matter of
the transaction”).

       The evidence at trial showed that Springette‟s drug
“organization was run like a large company” (Joint App. at
110), with various departments, managers, and employees,
(see id. at 89 (Springette‟s testimony that his organization
was “like [a] watch”)). It was in existence for a number of
years, and involved multiple drug-related transactions.




                               21
Claxton was responsible for facilitating several of those
transactions, and did so by performing the same kinds of
tasks, often with the same people.15 Cf. Cartwright, 359 F.3d
at 288 (involving only a single drug transaction). None of the
prior drug conspiracy cases in which we have found the
evidence insufficient involved multiple transactions, see
supra note 10 and accompanying text, and although the
number of transactions here does not, on its own, prove
Claxton‟s knowledge of the character of the conspiracy, it
does make it more likely that he knew the business he was
about. It also helps explain what Isaac meant when he called
Claxton a “member of the organization.” (Joint App. at 136.)
Indeed, Claxton‟s repeated assistance in the transport of large
sums of drug money prompts a fair inference that the
references at trial to his membership in “the organization”
(see, e.g., id. at 102 (Turnbull‟s testimony that “another
member of the organization” would pick up the couriers if
Mark did not do so himself)) constituted proof of something
more than passive or unwitting participation in a vaguely
suspicious enterprise involving some other form of
contraband.

      While different people played different roles in
Springette‟s organization and the evidence indicates that there


       15
         Using one of two aliases, Claxton dealt with various
couriers on eight different occasions when they visited the
Virgin Islands to transport drug money from North Carolina
on Isaac‟s behalf. Claxton did that by working with the same
cast of characters – the three couriers, Isaac, and Butchie –
and, with some minor variations, performing the same general
tasks.




                              22
were various degrees of culpability among the conspirators,16
the organization‟s purpose was to traffic drugs and the jury
heard multiple witnesses testify about the roles various
conspirators played in facilitating that objective. (See id. at
65 (Springette‟s testimony that Turnbull was Springette‟s
“eyes and ears overseas” who helped him “do drug
trafficking”); id. at 95-96 (Turnbull‟s testimony that Mark
was “brought into the organization” in 1999 and that his role
was to transport cocaine from the Virgin Islands to North
Carolina); id. at 126 (Isaac‟s testimony that he was “the main
guy in North Carolina to receive and sell multiple kilos of
cocaine and send[] the proceeds back to St. Thomas”).)
Claxton‟s role was, in Isaac‟s words, to “retrieve the girls out
of the airport[,] … take them to Mark, check them into the
hotel and pay them.” (Id. at 136.) Given the sums of money
involved, it was fair for the jury to understand that this was
not a task for just anyone – it was a job for a “member of the
organization” (id. at 102), and even high-ranking members of
the conspiracy, such as Mark, completed it on some
occasions.17

       16
           As Claxton correctly points out, the testimony
regarding his involvement with the couriers covered only a
brief period of the charged conspiracy. Springette, moreover,
did not know or deal with him.
       17
           Acknowledging that “we have not explicitly so
stated” (Dissenting Op. at 2), our dissenting colleague posits
that knowledge can be inferred from a defendant‟s
participation in a conspiracy “only when dominion and
control over the contraband is inherent to the role that the
defendant agreed to perform,” (Id. at 3). Thus, he says, it
cannot logically be inferred that Claxton had knowledge of
drugs since he only had dominion and control over the




                              23
        Moreover, the jury could draw inferences about
Claxton‟s knowledge of drugs based on his association with,
and close proximity to, other conspiracy members and the
facilities of the organization. See Reyeros, 537 F.3d at 279
n.12 (noting that the defendant‟s knowledge of drugs was also
supported by the close relationship between the defendant and
his coconspirator brother).18 The organization had a base

conspiracy‟s drug money. Our task, however, is simply to
determine whether the jury could have rationally concluded
that Claxton knowingly participated in the drug conspiracy
and, as we have tried to make plain, we do not rely solely on
his specific role in the conspiracy in concluding that a jury
could make that finding. Moreover, the fact that Claxton
repeatedly had dominion over large sums of smuggled money
does not diminish his culpability as a participant in a
conspiracy that aimed to distribute cocaine for “significant
financial gain and profit” (Joint App. at 43), but, rather, is
part of the justification for the jury‟s conclusion that Claxton
knew what he was doing.
       18
          The dissent argues that our reliance on Reyeros is
misplaced because there is “no evidence that Claxton‟s
relationships with his co-conspirators suggested a particular
level of closeness akin to a fraternal relation that would make
it more likely they would confide in each other.” (Dissenting
Op. at 8.) That reading of Reyeros overstates the significance
of the particular relationship at issue in that case. As we
observed in Boria, see supra note 11, evidence of a prior
relationship between the defendant and the coconspirators
was lacking in many of the cases in which we held the
evidence of knowledge to be insufficient. See, e.g., Thomas,
114 F.3d at 405 (observing that there was “no evidence that
[the defendant] had any prior relationship with [the alleged




                              24
known as “the farm” at which it stored its cocaine, and it also
had a business known as the “feed shop” through which
Springette‟s drug money was laundered. Witnesses at trial
testified that Claxton frequented both venues. Wright and
Roberts both testified that Claxton took them to the feed shop
during their visits to the Virgin Islands, while Isaac stated that
he visited the farm on at least ten occasions and saw Claxton
and other organization members there during those visits.

        Isaac‟s testimony to that effect is particularly
significant. According to Isaac, the farm had a specific
“function … to th[e] organization,” serving as a place where
organization members would meet to “talk about drug
activities and fight dogs.” (Joint App. at 155-56.) Although a
jury reviewing that testimony might have concluded that
Claxton simply “ke[pt] bad company,” which would not
suffice to establish a conspiracy conviction, United States v.
Cooper, 567 F.2d 252, 255 (3d Cir. 1977), the verdict instead
reflects that the jury found that Claxton did know what he
was involved in, and we are bound by that determination so
long as it was not irrational,19 see Brodie, 403 F.3d at 133

coconspirators], or even knew them”). Its presence in this
case is obviously not decisive as to Claxton‟s knowledge, but
– as in Reyeros – distinguishes this case from those in which
we have rejected drug conspiracy verdicts and helps tip the
scale in favor of rationally inferring Claxton‟s knowing
complicity. See Iafelice, 978 F.2d at 98 (explaining that
knowledge can be proven “grain-by-grain until the scale
finally tips”).
       19
         Our dissenting colleague claims that the evidence
“equally support[s] the inference” that Claxton had
knowledge of drugs as it does “an inference that Claxton had




                               25
(“Courts must be ever vigilant in the context of Fed. R. Crim.
P. 29 not to usurp the role of the jury by ... substituting its
judgment for that of the jury.”). The verdict here is entirely
rational, because Isaac‟s testimony regarding the
conversations that took place at the farm, when considered
alongside the rest of the evidence in this case, buttresses the
fair and logical circumstantial inference that Claxton knew he

knowledge that the conspiracy‟s object was weapons or some
other contraband.” (Dissenting Op. at 6.) We cannot agree
with that reading of the record. The evidence at trial
demonstrated that the organization which Claxton was a
member of dealt drugs, not “weapons or some other
contraband.” (Id.) There is no hint in the record that anyone
thought the business of the conspiracy was guns or counterfeit
Gucci purses or anything else. It was a drug ring, and there is
ample evidence that those involved, especially repeat players
like Claxton, knew it. Without repeating all of the evidence
that we have outlined here, it is worth noting again that, in
addition to the nature of his role and his identification by a
coconspirator as one of the “member[s] of the organization”
(Joint App. at 136) – not as an unknowing dupe of the
organization – Claxton regularly frequented the Farm, where
the nature of the conspiracy was openly discussed. In any
event, the fact that there might be competing inferences that
can be drawn from the evidence is immaterial, because there
is “no requirement … that the inference drawn by the jury be
the only inference possible or that the government‟s evidence
foreclose every possible innocent explanation.” Iafelice, 978
F.2d at 97 n.3. The jury needed only to be able to rationally
conclude that Claxton had some knowledge of the drug
dealing in which he was involved, and it could certainly do
that on this record.




                              26
was helping to transport drug money.20 See Cartwright, 359
F.3d at 291 (circumstantial evidence suffices if it has a
“logical or convincing connection to established fact”).

     Put another way, the fact that Claxton was identified as
a member of a drug-trafficking organization by an admitted-

      20
           Although we would uphold the jury‟s verdict
regardless, Claxton‟s knowledge of drugs is further supported
by the evidence regarding Claxton‟s visit to Atlantic City
with Isaac during which Isaac attempted to make $60,000 to
settle a cocaine-debt dispute with Mark. Claxton contends
that we should discount that evidence because Isaac did not
specify when the gambling trip was made and the record can
be read to suggest it occurred after the conspiracy concluded
with respect to a post-conspiracy debt. But because the jury
heard Isaac‟s testimony about the Atlantic City trip and it was
not stricken from the record, we must consider that evidence
in our sufficiency analysis. See McDaniel v. Brown, 130 S.
Ct. 665, 672 (2010) (noting a reviewing court must “„consider
all of the evidence admitted by the trial court,‟ regardless
whether that evidence was admitted erroneously” (quoting
Lockhart v. Nelson, 488 U.S. 33, 41 (1988))); United States v.
Clay, 667 F.3d 689, 701 (6th Cir. 2012) (same); cf. Lightning
Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1198-99 & n.27 (3d
Cir. 1993) (holding that evidence improperly admitted should
not be considered in determining a motion for judgment as a
matter of law, but recognizing a different rule applies in
criminal cases). Moreover, even if the trip occurred after the
conspiracy terminated, it demonstrates Claxton‟s close
relationship with Isaac and thus advances the logical
inference of Claxton‟s knowledge that the other evidence in
this case prompts.




                              27
conspirator, that he repeatedly did that organization‟s bidding,
that he was entrusted to help transport large sums of money,
that he visited the place where that money was laundered, and
that he frequented the place where the organization‟s drugs
were stored and its business discussed all strongly suggest
that he was aware of his role in the conspiracy for which he
was prosecuted. The totality of those circumstances was
more than enough to allow the jury to rationally decide
beyond a reasonable doubt that he was guilty. See Brodie,
403 F.3d at 134 (“In conducting the sufficiency inquiry, we
do not view the government‟s evidence in isolation, but
rather, in conjunction and as a whole.”); Iafelice, 978 F.2d at
98 (noting that knowledge may be proven circumstantially
“grain-by-grain until the scale finally tips”).

III.   Conclusion

        Consequently, we will uphold the jury‟s conclusion
that Claxton was a knowing member of Springette‟s drug-
trafficking conspiracy, and will reverse the District Court‟s
judgment of acquittal and remand for Claxton to be
sentenced.




                              28
United States v. Claxton, No. 11-2552, dissenting.

COWEN, Circuit Judge.

       Although I agree with the majority that the evidence is
sufficient to support an inference of Claxton‟s knowledge of
his participation in an illicit conspiracy, I disagree that the
evidence meets this Circuit‟s standard from which to infer
that Claxton had “knowledge of the specific illegal objective
contemplated by the particular conspiracy, i.e. [possession
with intent to distribute] a controlled substance.” United
States v. Boria, 592 F.3d 476, 481, 482 n.9 (3d Cir. 2010)
(noting that this Circuit‟s standard to show knowledge in a
conspiracy charge is perhaps stricter than other Courts of
Appeals). As a result, I respectfully dissent and would affirm
the District Court‟s judgment of acquittal.

        The majority primarily relies on testimony that
Claxton was a “member of the organization,” who was in
charge of retrieving money couriers from the airport. While
the majority acknowledges that this testimony does not
“expressly refer to Claxton‟s knowledge of drugs . . . [and]
require[s] the jury to make an additional inference to establish
such knowledge,” it never articulates what that “additional”
inference from which to infer knowledge is, let alone how
that inference, or series of inferences, is logical. (Maj. Op. 20-
21.) Rather, the majority highlights additional facts—the
large size of the organization, and that Claxton performed his
role several times and had prior relationships with his co-
conspirators—as additional evidence which supports an
inference of knowledge.
        The facts highlighted by the majority, taken
individually or together, do not satisfy our requirement of
“some additional piece of evidence imputing knowledge of
drugs to the defendant.” Boria, 592 F.3d at 482. Evidence of
knowledge, or evidence supporting an inference of
knowledge, might take a variety of forms, including a co-
conspirator‟s statement implicating a defendant, as in Boria,
592 F.3d at 484, or a co-conspirator‟s trial testimony
implicating a defendant, as the majority holds. But paramount
to the form of evidence is its substance; by focusing on the
presence of a co-conspirator statement implicating Claxton in
the conspiracy to analogize this case with Boria, the majority
overlooks the substance of the statements in this case and in
Boria. In Boria, the co-conspirator‟s statement established
that the defendant‟s role required him to have dominion and
control over the contraband. In contrast, Claxton‟s co-
conspirator‟s trial testimony implicating him as a “member of
the organization” and his subsequent descriptions of
Claxton‟s role do not evidence that his role required dominion
and control over the contraband; indeed, they establish the
opposite. The additional facts highlighted by the majority do
not fill the void of evidence—which, I agree, can be direct or
circumstantial—from which to infer knowledge, even if
viewed as a whole. As a result, the District Court‟s judgment
should be affirmed.

      a.     Inferring Knowledge Based on Being a
             “member of the organization.”

       Although we have not explicitly so stated, an
examination of our precedent to reconcile those cases in
which evidence is sufficient with those in which evidence is
insufficient reveals that an inference of knowledge can be




                              2
drawn from the fact of a defendant‟s participation in a
conspiracy, i.e., identification as a “member of the
organization,” only when dominion and control over the
contraband is inherent to the role that the defendant agreed to
perform. A comparison of Boria and United States v. Cooper,
567 F.2d 252 (3d Cir. 1977), in which both defendants had
control over a vehicle that transported drugs, illustrates this
principle. In Boria, we held that the evidence was sufficient
to support an inference of knowledge; in Cooper, the
evidence was insufficient.

        The defendant‟s role in Boria was to drive a truck
containing drugs to a garage and unload the drugs. Boria 592
F.3d at 486. We held that this role imputed to Boria the
requisite knowledge to sustain the verdict. The “additional
fact necessary to support the jury‟s guilty verdict” was that
“the tractor-trailer [Boria] was assigned to direct to a garage
contained drugs.” Id. at 485. Acknowledging the suspicious
circumstances establishing that “Boria knew something
criminal was afoot,” we went on to state that “testimony that
Boria was responsible for unloading the drugs . . . serves as
the crucial additional fact imputing knowledge of drugs, as
opposed to some other form of contraband.” Id. In reaching
the conclusion, we relied on United States v. Iafelice, 978
F.2d 92, 97 (3d Cir. 1992), in which there was sufficient
evidence to support knowledge based on the “distinguishing
fact” that the defendant owned and operated a vehicle used to
transport drugs and “an owner and operator of a vehicle
usually has dominion and control over the objects in his or
her vehicle of which he or she is aware, and usually knows
what is in that vehicle.” Id.




                              3
       In Cooper, 567 F.2d at 254-55, by contrast, the
defendant and a co-defendant drove a vehicle containing
drugs from Colorado to Pennsylvania. There was no evidence
that the defendant had access to the padlocked rear
compartment containing the drugs, or that he otherwise
exercised control over the contraband. Despite the fact that
the two spent several days alone together on the road and
shared a motel room, giving them sufficient time to discuss
the conspiracy and its object, the court did not infer
knowledge based on the relationship between the two or the
length of time of the transaction. We held that the evidence
was insufficient to support the defendant‟s participation in the
conspiracy.

       Further, United States v. Thomas, 114 F.3d 403 (3d
Cir. 1997), shows that dominion and control over the
contraband must be inherent to the role a defendant plays in
the conspiracy (i.e., the job description agreed to), and not a
consequence of the tasks the defendant was supposed to
perform. In Thomas the defendant was asked by a co-
conspirator to check a hotel room to make sure a suitcase was
there. The defendant obtained a key and checked the room.
We found this insufficient to infer knowledge that the
defendant knew what was in the suitcase. While the defendant
had an opportunity to take control over the contraband, her
role stopped short of her doing so. See also United States v.
Cartwright, 359 F.3d 281 (3d Cir. 2004); United States v.
Salmon, 944 F.2d 1106 (3d Cir. 1991); United States v.
Wexler, 838 F.2d 88 (3d Cir. 1988) (where the only evidence
against a defendant implicates him as a “look-out” or in a
counter-surveillance role, with neither dominion nor control
over the contraband, we have held that the evidence is




                               4
insufficient to support an inference of knowledge of the
conspiracy‟s object).

        Moreover, we have held that evidence of knowledge
was insufficient even when the defendant‟s role arguably
required dominion and control over the contraband, albeit
momentarily. United States v. Idowu, 157 F.3d 265, 268 (3d
Cir. 1998). In Idowu, the defendant‟s co-conspirator told him
to open the suitcase that was supposed to contain the
contraband and check that the contraband was there. But we
still held that that the evidence did not support the critical
inference that the defendant knew the transaction was a drug
transaction prior to its occurrence. The only two inferences
that were proper from the evidence were that the defendant
had a preexisting relationship with the co-conspirator and that
the defendant knew he was involved in an illicit transaction.
These inferences were insufficient to support knowledge.

       In view of our precedent, the fact that the jury might
have “rationally concluded that Claxton knowingly
participated in the drug conspiracy,” (Maj. Op. 23-24 n. 17),
is not a sufficient fact from which to infer Claxton‟s
knowledge that the object of the conspiracy was drugs. There
is no evidence that Claxton‟s role in the conspiracy gave him
any dominion or control over the contraband. He was solely
in charge of retrieving women who were carrying money—
not contraband—from the airport, occasionally paying them,
and getting them to their accommodations. While our
precedent might support imputing to Claxton knowledge that
the conspiracy involved large sums of money, some
additional evidence is required to show knowledge of the
conspiracy‟s object. The organization‟s size, “sums of money
involved,” that it was “fair for the jury to understand that this




                               5
was not a task for just anyone,” and that “there is no hint in
the record that anyone thought the business of the conspiracy
was guns . . . or anything else” (Maj. Op. 25-26, n. 19) do not
transform defendant‟s role into one that gave him dominion
and control over the contraband—a necessary characteristic
under our case law in order to draw an inference of
knowledge based on a defendant‟s participation in a
conspiracy. Nor do these facts otherwise support an inference
of Claxton‟s knowledge of the specific object of the
conspiracy. These facts might lead to a logical inference that
Claxton knew of an illicit purpose of the conspiracy, but they
equally support the inference drawn by the majority—
Claxton‟s knowledge of drugs—and an inference that Claxton
had knowledge that the conspiracy‟s object was weapons or
some other contraband. The fact that other members of the
conspiracy knew of its object, an inevitable fact in any
conspiracy, does not establish Claxton‟s knowledge. Indeed,
to base a conclusion on such evidence would undermine our
mandate that “guilt must remain personal and individual.”
United States v. Brodie, 403 F.3d 123, 134 (3d Cir. 2005)
(quotations omitted). As a result, I cannot agree that these
facts establish “knowledge of the specific illegal objective
contemplated by the particular conspiracy.” Boria, 592 F.3d
at 481 (emphasis added).

        Further, that Claxton performed this role on multiple
occasions does not create an inference of knowledge. Just as
there was no evidence to suggest that the Cooper defendant‟s
knowledge changed from the first day of the car ride to the
last, no evidence suggests that Claxton‟s knowledge changed
from the first transaction to the last, or provides any reason
from which to infer that it should have changed. The sole fact
that Claxton performed virtually the same role repeatedly




                              6
does not impute knowledge of drugs to the defendant, as
opposed to knowledge of any other contraband.

      b.     Claxton’s “association with and close
             proximity to other conspiracy members.”

        In addition to evidence of the size of the conspiracy,
Claxton‟s role in it, and the number of times Claxton
performed the role, the majority states that an inference of
Claxton‟s knowledge could be drawn from “his association
with, and close proximity to, other conspiracy members and
facilities of the organization.” (Maj. Op. 24.) In making such
an inference, the majority discounts our clear findings in
Idowu that a prior relationship could be inferred and the
defendant was a “trusted member” of the conspiracy and our
holding in that case that there was insufficient evidence of
knowledge. Idowu, 157 F.3d at 268. Moreover, the majority
does what this Court has repeatedly warned against: it infers
knowledge based on a defendant‟s presence at a crime scene,
e.g., Cartwright, 359 F.3d at 286-89, and “keeping bad
company,” Wexler, 838 F.2d at 91. And it contradicts our
mandate that “guilt must remain individual and personal.”
Boria, 592 F.3d at 481

       To draw an inference based on Claxton‟s relationships
with his co-conspirators, the majority relies on United States
v. Reyeros, 537 F.3d 270 (3d Cir. 2008); but the majority‟s
reliance on Reyeros in support of this proposition is
misplaced. In Reyeros other evidence had already “tip[ped]
the scale in favor of rationally inferring” (Maj. Op. 24-25 n.
18) knowledge of the conspiracy‟s object: there was direct
evidence of knowledge. Reyeros, 537 F.3d at 279 n. 12. In
Reyeros, a co-conspirator testified that the defendant, a




                              7
Customs Inspector who was conspiring to import cocaine,
told another co-conspirator, who was the defendant‟s brother,
that the defendant would not work with a quantity less than
500 kilos. As we held, “[t]hat testimony is sufficient to allow
a rational juror to conclude beyond a reasonable doubt that
[the defendant] was aware that the purpose of the conspiracy
was to import cocaine as opposed to some other form of
contraband.” Id. at 279. This was direct evidence of
knowledge because the defendant‟s quantity requirements
would be meaningless and without any context otherwise.

        Against this backdrop of direct evidence of
knowledge, in a footnote we stated that the prior relationship
between the defendant and his co-conspirator in Reyeros was
an example of “other evidence [that] support[ed] the
conclusion” because the “jury could reasonably infer that
[defendant] would ask his own brother [] the nature of the
contraband for which he was putting his Customs career at
risk.” Id. at 279 n. 12. This evidence was insignificant to the
holding in Reyeros. And to the extent that it is relevant to
“knowing complicity” (Maj. Op. 24-25 n. 18), “knowing
complicity” in a conspiracy does not establish knowledge of
drugs. Furthermore, even if Reyeros tangentially supports
drawing an inference or knowledge based on a prior
relationship, the case is easily distinguishable from Claxton‟s.
There is no evidence that Claxton‟s relationships with his co-
conspirators suggested a particular level of closeness akin to a
fraternal relation that would make it more likely that they
would confide in each other, or that Claxton risked losing any
type of gainful legitimate employment, let alone a “career” by
performing this role. And, to the extent that the Reyeros
defendant‟s job as a Customs Inspector might be a basis for
an inference about his competency and intelligence, from




                               8
which it might have been reasonable to infer that he would
have sought complete information, no evidence supports any
inference about Claxton‟s intelligence or level of
sophistication.

       In the same footnote, we also highlighted the
testimony that the defendant was going “to receive a
percentage of the value of any cocaine imported, which
suggest[ed] that [the defendant] would want to know the
nature of the contraband so that he could understand the
payoff.” Id. No evidence of how Claxton was compensated,
or that his compensation was in any way linked or related to
the contraband, is in the record.

       The majority also relies on the fact that a co-
conspirator saw Claxton at “the farm”           and that the
organization‟s members “talk about drug activities and fight
dogs” at the farm. At best, this establishes that some
members of the conspiracy knew of its object. But, like in
Idowu and Cooper, there is no evidence that Claxton was part
of or privy to any conversations about drugs. Idowu, 157 F.3d
at 266; Cooper, 567 F.2d at 254. See also United States v.
Rodriquez-Valdez, 209 Fed. Appx. 178 (3d Cir. 2006)
(although in an unpublished decision, we held there were
insufficient facts to support defendant‟s knowledge under
remarkably similar circumstances currently before the court
because there was no testimony that the object of the
conspiracy was ever discussed with the defendant or in his
presence). An inference of knowledge under these facts
requires inferences that Claxton‟s co-conspirators would
speak freely around him, that Claxton was at the farm while
drugs were being discussed, and that he was in close enough
vicinity of any discussion to hear it. Like in Idowu, there is




                              9
“no evidence that would justify the jury‟s inferential leap”
between these inferences. Idowu, 157 F.3d at 269.
“Conspiracy cannot be proven „by piling inference upon
inference‟ where those inferences do not logically support the
ultimate finding of guilt.” Brodie, 403 F.3d at 134 (citation
omitted). Indeed, the fact that another of Claxton‟s co-
defendants was seen at the farm, but not involved in any
illegal activity (JA 117), establishes, consistent with the
principle that guilt should not be presumed based on presence
at a crime scene, Cartwright, 359 F.3d at 286-89, that
presence at the farm alone cannot be a proxy for knowledge
of the object of the conspiracy.

        Finally, the majority states that an alternative basis
from which to infer knowledge is the trip Isaac and Claxton
took to Atlantic City after Isaac received and sold his last
shipment of cocaine from Mark. (SA 8, JA 174.) Even
assuming that this evidence could be properly considered,
inferring knowledge based on this trip requires an inference
that Isaac discussed the purpose of the trip with Claxton, and
that he specified that the debt he sought to pay related to the
conspiracy of which Claxton was a part and mentioned drugs.
Claxton could have thought that the trip was simply
entertainment. And, even drawing these inferences, it is
impossible that any discussion occurred during the conspiracy
because Isaac‟s need to take the trip arose after he sold the
final shipment of cocaine from Mark, and, therefore, after
there is evidence of Claxton‟s participation in the conspiracy.
See Idowu, 157 F.3d at 269.

      c.     Evidence as a Whole




                              10
       The majority urges that the “totality of circumstances”
establishes Claxton‟s knowledge. But the totality of
circumstances, while relevant to contextualize a specific piece
of evidence from which to infer knowledge, does not support
a logical inference of knowledge when there is otherwise no
evidence from which to infer knowledge. In both Boria and
Iafelice, 978 F.2d at 97, we highlighted the totality of the
circumstances, characterized them as “suspicious” and
sufficient to support an inference of knowledge that
“something criminal was afoot.” Boria, 592 F.3d at 485-86.
We then relied on a specific piece of additional evidence to
support an inference of knowledge of the conspiracy‟s object.
We emphasized that these pieces of evidence distinguished
the cases from precedent holding there was insufficient
evidence. Similarly, in Reyeros, we highlighted the totality
circumstances to bolster the direct evidence of knowledge.
Reyeros, 537 F.3d at 279 n. 12.

       Unlike in any of these cases, where we held there was
the “additional evidence needed to uphold a jury verdict of
guilty,” “[m]ore evidence was needed to establish that
[Claxton] knew drugs were involved in the crime.” Iafelice,
978 F.2d at 98. While the totality of circumstances might
support an inference that Claxton “knew that something
criminal was afoot,” there is no “crucial additional fact
imputing knowledge of drugs, as opposed to some other form
of contraband.” Boria, 592 F.3d at 486.

       For the foregoing, the evidence is insufficient to show
that the defendant knew that the object of the conspiracy was
drugs, rather than some other form of contraband. I, therefore,
respectfully dissent and would affirm the judgment of the
District Court.




                              11